Title: To George Washington from John D. Mercier, 22 July 1789
From: Mercier, John D.
To: Washington, George



New York July 22d 1789

The Representation & Petition of John D. Mercier humbly sheweth
That at the Commencement of the late war he was an Inhabitant of Quebec, that in consequence of an intercepted Letter from B. Arnold, & his attachment to the American cause, he was put on board a Prison Ship, & banished, whereby he has lost a large part of his property & the remainder is still detained from him by the British Government.
That in 1779, he was appointed a Commissioner of Claims, in

the Treasury department & afterwards an Auditor of accounts, that in these Offices he served the Public, to the utmost of his ability untill the derangement thereof.
That he wishes, & would be made hapy in serving The United States in a similar employment, in the Treasury department, or in any other to which he may be thought competent.
He begs leave to refer for his Character to John Laurence, & Egbert Benson, Esquires, Delegates from The State of New York.

John D. Mercier

